Citation Nr: 0703237	
Decision Date: 02/02/07    Archive Date: 02/14/07

DOCKET NO.  04-41 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date earlier than March 31, 
2003, for a grant of service connection and 100 percent 
rating for adenocarcinoma of the lungs for accrued benefits 
purposes.

2.  Entitlement to an effective date earlier than March 18, 
2002, for a grant of service connection for post-traumatic 
stress disorder for accrued benefits purposes.

3.  Entitlement to an effective date earlier than March 18, 
2002, for a grant of service connection for residuals of a 
right wrist fracture for accrued benefits purposes.

4.  Entitlement to an effective date earlier than March 18, 
2002, for a grant of service connection for residuals of a 
right elbow fracture for accrued benefits purposes.

5.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU) for accrued benefits 
purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


REMAND

The veteran served on active duty from October 1965 to 
September 1969.  The veteran died in April 2003.  The 
appellant is the veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The appellant requested that she be afforded a Travel Board 
hearing at the time her substantive appeal was received in 
November 2004.  The appellant confirmed her desire for the 
Travel Board hearing by way of a statement submitted in March 
2005.

The appellant was scheduled for her hearing on October 25, 
2006.  Notice of the hearing date was provided on September 
23, 2006.  The notice letter is annotated that the appellant 
failed to appear for the hearing.

The appellant submitted a request to reschedule her hearing 
that was received at the RO on October 11, 2006.  However, it 
was not made available to the sitting Veterans Law Judge at 
the time.  The request to reschedule the hearing was 
forwarded to the Board in December 2006.

The applicable regulations provide that a request for a 
change in hearing date can be submitted at any time up to two 
weeks prior to the scheduled hearing if good cause is shown.  
See 38 C.F.R. § 20.704(c) (2006).  The appellant's request 
was timely.  Moreover, she explained that she is a cardiac 
care nurse and could not get the day of the hearing off from 
work.  

The Board notes that the Disabled American Veterans are the 
appellant's representative of record.  She indicated in her 
request to reschedule her hearing that she was represented by 
an attorney.  The appellant is advised that she must submit 
formal documentation of her change in representation if she 
wishes to change her representative.  See 38 C.F.R. 
§§ 20.600-20.603 (2006).

In light of the foregoing the case must be REMANDED for the 
following:

The appellant should be scheduled for a 
hearing at the RO before a Veterans Law 
Judge.  She and her representative should 
be given an opportunity to prepare

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the appellant until she is notified by 
the RO.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



